Phillips, J. The pleas of non eepit and non detinet admit the property in plaintiff, and put in issue the taking and detention only. The verdict of not guilty was responsive only to the pleas of non oepit and non detinet. Hanford v. Obrecht, 38 Ill. 493; Bourk v. Riggs, 38 Ill. 320; Underwood v. White, 45 Ill. 437; Ingalls v. Bulkley, 15 Ill. 224. There was no finding as to the six special pleas, and it was error to enter judgment on a verdict finding on but part of the issues, and silent as to others. Vase et al. v. Hart, 12 Ill. 378; Nelson v. Bowen, 15 Ill. App. 477; Mattson v. Hirsch, 5 Ill. App. 104. The verdict of not guilty does not authorize the awarding of a writ retorno hdbendo. Hanford v. Obrecht, supra. Humerous other questions of law and fact are presented by this record which we deem it unnecessary to consider, as, for' the errors indicated, the judgment must be reversed and the cause remanded. Reversed and remanded.